STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                             November 4, 2015
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
PHILIPPA BROWN,                                                               OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 14-0621 (BOR Appeal No. 2049115)
                   (Claim No. 2013021233)

PRESTIGE TELECOMMUNICATIONS,
Employer Below, Respondent


                             MEMORANDUM DECISION
      Petitioner Philippa Brown, by Patrick K. Maroney, her attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Prestige Telecommunications, by
Maureen Kowalski, its attorney, filed a timely response.

        This appeal arises from the Board of Review’s Final Order dated May 27, 2014, in which
the Board affirmed a December 20, 2013, Order of the Workers’ Compensation Office of Judges.
In its Order, the Office of Judges dismissed Ms. Brown’s protest of the claims administrator’s
January 30, 2013, decision to reject the claim. The Court has carefully reviewed the records,
written arguments, and appendices contained in the briefs, and the case is mature for
consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Brown, a field technician for Prestige Telecommunications, alleged that she
developed carpal tunnel syndrome in the course of and as a result of her employment. Ms. Brown
filed for benefits related to her carpal tunnel syndrome in West Virginia, despite never having
worked in the State of West Virginia. The claims administrator determined that Ms. Brown was
not entitled to benefits and denied her claim. Ms. Brown protested.


                                                1
         The Office of Judges determined that Ms. Brown could not receive benefits under West
Virginia’s Workers’ Compensation scheme because she never worked for Prestige
Telecommunications in the State of West Virginia. The Office of Judges noted that pursuant to
West Virginia Code § 23-4-1(f) (2008), a claimant is not entitled to benefits unless he or she “has
been exposed to the hazards of the disease in the State of West Virginia over a continuous period
that is determined to be sufficient . . . .” Because Ms. Brown never worked in West Virginia, the
Office of Judges determined that her alleged carpal tunnel syndrome could not have occurred by
her exposure in West Virginia. As a result, the Office of Judges dismissed Ms. Brown’s protest
of the claims administrator’s denial of her claim. The Board of Review adopted the findings of
the Office of Judges and affirmed its conclusions.

        We agree with the findings of the Office of Judges and the conclusions of the Board of
Review. Because Ms. Brown has never worked in the State of West Virginia in any capacity, her
carpal tunnel syndrome could not have been held compensable under West Virginia Code § 23­
4-1(f). Therefore the conclusions and reasoning of the Office of Judges and Board of Review
was not in error.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: November 4, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2